Citation Nr: 1336261	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  10-16 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for postoperative residuals of left ankle fracture, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lateral foot and ankle.

3.  Entitlement to an initial rating in excess of 10 percent for postoperative scars of the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active service from November 1980 to May 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas, in which the RO granted the Veteran a temporary total disability rating for her postoperative residuals of left ankle fracture, effective from December 29, 2008, to February 1, 2009, and continued the previously assigned 10 percent rating thereafter.  In addition, in a December 2010 rating decision, the RO granted the Veteran service connection for peripheral neuropathy of the left lateral foot and ankle and for postoperative scars of the left ankle, assigning an initial 10 percent disability rating for each disorder.

In October 2010, the Veteran testified before a Decision Review Officer at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims for increase.

As an initial matter, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Review of the claims file reflects that the Veteran has been provided multiple VA examinations, most recently in December 2010, in connection with her claims for increase.  Report of the most recent December 2010 VA examination reflects that the Veteran complained of pain, swelling, and sensitivity to touch in her left ankle.  She reported that she could stand for 15 to 30 minutes and could walk more than one-quarter mile but less than a mile before having to stop due to pain.  She reported using an ankle brace and orthotic insert constantly and a crutch occasionally.  She was noted to display an antalgic gait, tenderness to palpation of the ankle, and pain and guarding of movement.  No instability, ankylosis, or tendon abnormality was noted.  Range of motion testing revealed dorsiflexion of 15 degrees and plantar flexion of 40 degrees, without pain on motion or limitations from repetitive motion.  The examiner noted that the Veteran was a part-time daycare provider who stated that she had let all but one client go as a consequence of her left ankle problems.  Examination of the Veteran's neurological complications found that she complained of pain and hypersensitivity on the top of her left foot as well as the third and fourth toes, as well as pain in her postoperative scar.  The examiner found the Veteran to experience dysesthesia of the left ankle and diagnosed her with peripheral neuropathy of the left lateral ankle and foot.  Regarding her postoperative scarring, the examiner noted the presence of two non-painful, non-adherent, vertical linear scars that were minimally depressed with some loss of pigmentation.  In addition, the examiner noted a deep, painful post-surgical scar measuring 2.1 square centimeters.  No skin breakdown, inflammation, edema, or keloid formation was noted with any of the Veteran's scars.

In addition, the Veteran, through her representative, has stated in a September 2013 informal hearing presentation that "her left ankle is more painful and continues to worsen, in both pain and range of motion," since the most recent VA examination, which occurred in December 2010. Thus, the Veteran's representative contends that a new VA examination is required.

The Board further notes that when evaluating disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated.  See 38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Johnson v. Brown, 9 Vet. App. 7 (1996).  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension (C&P) Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.

The Board notes that where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  The Board notes further that statements made by the Veteran's representative suggest that her left ankle disabilities have worsened since her last examination, which occurred nearly three years ago.  In light of this evidence, therefore, a remand is required to have an examiner supplement the record with a report regarding the current severity of the Veteran's service-connected postoperative residuals of left ankle fracture, peripheral neuropathy of the left lateral foot and ankle, and postoperative scars of the left ankle.  See 38 U.S.C.A. § 5103A.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be given opportunity to supplement the record on appeal.  She should be told of the need for authorization to enable VA to help obtain any additional pertinent evidence not currently of record.

2.  The AOJ must obtain from any facility associated with the Central Texas Health Care System any available medical records pertaining to the Veteran's evaluation or treatment at any time from May 2012 to the present.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2013) regarding requesting records from Federal facilities.  Any other sources of treatment records identified by the Veteran should also be contacted.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2013).

3.  After all outstanding treatment records have been associated with the claims file, the Veteran must be scheduled for VA examination to determine the current severity of her postoperative residuals of left ankle fracture, peripheral neuropathy of the left lateral foot and ankle, and postoperative scars of the left ankle.  She must be notified that failure to report to any scheduled examination, without good cause, could result in a denial of her claims.  See 38 C.F.R. § 3.655(b) (2013).  The claims folder must be made available to the examiner(s) and reviewed in conjunction with each examination. A complete rationale for any conclusions reached should be included.

Left ankle-Any and all studies, tests, and evaluations deemed necessary by the examiner must be performed.  The examiner must review all pertinent records associated with the claims file and comment on the current severity of the Veteran's service-connected postoperative residuals of left ankle fracture.  The examiner must address all signs and symptoms necessary for rating the Veteran's service-connected left ankle disability under the applicable rating criteria.  A complete rationale must be given for all opinions and conclusions expressed.

Clinical findings must also include whether, during the examination, there is objective evidence of pain on motion of the Veteran's left ankle (if pain on motion is present, the examiner must indicate at which point pain begins); weakness, excess fatigability, and/or incoordination associated with the ankle; and whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups or with repeated use.  The examiner must discuss whether such functional losses are "moderate" or "marked."  See 38 C.F.R. § 4.71a, Diagnostic Code 5271. 

Peripheral neuropathy-Any and all studies, tests, and evaluations deemed necessary by the examiner must be performed.  The examiner must review all pertinent records associated with the claims file and comment on the current severity of the Veteran's service-connected peripheral neuropathy of the left lateral ankle and foot.  The examiner must address all signs and symptoms necessary for rating the Veteran's service-connected peripheral neuropathy under the applicable rating criteria.  A complete rationale must be given for all opinions and conclusions expressed.

The examiner must also identify the level of impairment and the particular peripheral nerve(s) affected, or seemingly affected, for any neurological impairment associated with the Veteran's service-connected peripheral neuropathy of the left lateral ankle and foot.  Any necessary diagnostic testing must be accomplished.  The level of nerve impairment for each such nerve must be equated with "mild," "moderate," "moderately severe," or "severe"' disability.  (If additional examination is required by a specialist to address any question, such examination should be scheduled.)

Left ankle scars-Any and all studies, tests, and evaluations deemed necessary by the examiner must be performed.  The examiner must review all pertinent records associated with the claims file and comment on the current severity of the Veteran's service-connected postoperative scars of the left ankle.  The examiner must address all signs and symptoms necessary for rating the Veteran's service-connected postoperative scars of the left ankle under the applicable rating criteria.  A complete rationale must be given for all opinions and conclusions expressed.

4.  After completion of the above, the AOJ must review the expanded record and determine if increased ratings are warranted for postoperative residuals of left ankle fracture, peripheral neuropathy of the left lateral foot and ankle, and postoperative scars of the left ankle.  If any benefit sought is not granted in full, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

No action is required of the Veteran until she is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claims.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on any matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


